Citation Nr: 1616391	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  07-04 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for status post foreign body, left eye.

2.  Entitlement to service connection for status post foreign body, left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the Regional Office (RO) in San Diego, California.  Subsequently, the Veteran's file was transferred to the RO in Los Angeles, California.

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  The Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder was previously on appeal; however, the RO granted a 100 percent rating for an acquired psychiatric disorder in a September 2012 rating decision.  Consequently, that issue is no longer on appeal to the Board.

The issue of entitlement to service connection for status post foreign body, left eye is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1971 RO decision that denied service connection for status post foreign body, left eye was not appealed and the decision became final.

2.  New and material evidence has been received since the August 1971 decision to substantiate the claim of entitlement to service connection for status post foreign body, left eye.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1971 rating decision that denied the Veteran's claim of entitlement to service connection for status post foreign body, left eye is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  The criteria to reopen the service connection claim for status post foreign body, left eye have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claim to Reopen Service Connection

The Veteran originally filed a claim for entitlement to service connection for "eye trouble due to metallic object, left eye," in March 1971.  The RO denied the claim in an August 1971 rating decision.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen this service connection claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied the claim in an August 1971 rating decision on the grounds that there was no evidence that the Veteran had a current disability as the May 1971 VA examination disclosed "no ocular pathology found."  The Veteran did not appeal this decision and it became final as to the evidence then of record, and are not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  However, since that time documents have been associated with the claims file that discusses the presence of eye trouble and the possibility of a nexus for this disability.  This evidence includes a VA examination from September 2011that noted dry eyes, blurry vision, floaters, conjunctival melanosis, refractive error, and presbyopia.  During the Board Hearing in July 2015 the Veteran reported that the paint chip remained in his eye and described blurry vision, floaters and dry eyes.  As these documents represent evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the service connection claim for status post foreign body, left eye.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  To the extent that the Board is reopening the claim of service connection for status post foreign body, left eye, the Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

New and material evidence has been received to reopen a service connection claim for status post foreign body, left eye.


REMAND

Unfortunately, the Veteran's appeal for entitlement to service connection for status post foreign body, left eye must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.

In short, the Veteran contends that he has residuals from a left eye injury that he incurred during service.  Specifically, in his original March 1971 claim, the Veteran endorsed "eye trouble due to metallic object, left eye, while working aboard ship...left eye aches and waters at times."  He has also endorsed being hospitalized after paint fragments entered his left eye due to repairing a ship and now requires glasses.  

Service treatment records show that the Veteran's bilateral vision was 20/25 in October 1968.  However, his bilateral vision was noted as 20/20 in February 1969.  The Veteran was treated for a left eye injury in July 1970.  After this incident occurred, the treating physician noted that the Veteran "was chipping paint and grinding, when he got a chip of paint or metal in the cornea of his left eye.  It appears to be well beneath the surface of the conjunctiva."  According to the service treatment records notes, the Veteran's "corneal foreign body healed."  In October 1970, his separation examination showed 20/20 in his right eye and 20/30 in his left eye, and the Veteran affirmatively denied any vision issues at this time on his Report of Medical History.

On VA examination in May 1971, the Veteran endorsed a history of having a foreign body in his left eye.  The examiner noted that the Veteran "cannot see distance," and that he "does not wear glasses."  Physical examination revealed bilateral, uncorrected 20/20 vision.  The examiner reported that "both lids and adnexa are clear.  The extraocular movements are normal...I see no sign of intraocular pathology."  The examiner diagnosed, "No ocular pathology found."

VA treatment records from March 1980 show bilateral 20/40 vision.  In September 2011, the treating VA physician noted that the Veteran has a history of corneal trauma in his left eye, but no scarring was found.  He was also assessed with age-related cataracts, blepharitis, and refractive errors in both eyes.  The physician also "reassured" the Veteran that no corneal scar remained from trauma.

The Veteran received another VA examination in September 2011.  He endorsed a plastic foreign body entering his left eye.  The examiner noted that the Veteran "initially claimed corneal presentation, then history somewhat modified (after lengthy recall) to indicate conjunctival/scleral location, with the object eventually working its way out."  The Veteran also endorsed needing eyeglasses for reading purposes, mild ocular irritation and dry eye state, and long-standing floaters that may be possibly increasing slowly over time.  Physical examination did not reveal any corneal, conjunctival, or scleral foreign bodies.  The examiner reported that the Veteran currently has dry eyes, near vision blur, and chronic floaters, but no foreign body in his left eye.  He diagnosed conjunctival melanosis, refractive error, presbyopia, dry eyes, near vision blur, and chronic floaters.  In an October 2011 VA examination addendum opinion, the VA examiner opined, "Only residual from the previous foreign body injury is a small and focal area of increased melanin deposition, without any deformation of the tissue, either elevated or depressed.  This in no way contributes to his bilateral dry eye state."

In July 2015, the Veteran testified at a Board hearing before the undersigned.  At this time, he stated that while working aboard the USS Cacapon he was using hydraulic tools to chip and remove pain when a "paint chip blasted through the...goggles that I had."  See July 2015 Board Hearing Transcript, 3.  He said, "As of today, the chip is still imbedded in the left eye."  Id.  He endorsed blurred vision "from time to time," and that it causes him to "see numbers with difficulty."  Id.  He also described "floaters" in his vision and "dry eyes."  Id. at 5, 7.

While the Veteran was afforded VA examinations, the examiners did not provide a sufficient medical opinions as the negative opinions were based solely on a finding for one of the Veteran's multiple current diagnoses.  With consideration of the above, the basis and rationale for the examiners' opinions are not provided.  These opinions are nothing more than conclusory in nature and will not withstand judicial scrutiny.  A rationale for the medical opinion must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the opinions lack any discussion of the Veteran's contentions as to onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  When VA undertakes to provide a VA examination or obtain a VA medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed left eye vision disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In light of the above, the Board finds that an addendum VA examination opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  An addendum opinion should be obtained to clarify the etiology for all of the Veteran's current left eye vision disabilities.  All indicated tests and studies are to be performed.  Prior to providing the opinion, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the opinion.

The examiner should address whether any current diagnosis of left eye vision disabilities are at least as likely as not (i.e., probability of 50 percent) related to his military service, to include status post foreign body entry.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.  

2.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claim.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


